DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interview with Mr. Yue Xu (Reg. No. 57,967) on 12 March 2021.  Claim 7 has been cancelled.  Claims 1-6, 8 and 9 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Yue Xu (Reg. No. 57,967) on 12 March 2021.

The application has been amended as follows: 

Claims
7.  (Cancelled)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to synchronizing systems.

U.S. Patent Publication No. 2006/0165047 A1 discloses a communication system includes a synchronizing signal generator that generates a synchronizing signal based on a timing of an alternating waveform in a power line.

U.S. Patent Publication No. 2010/0111099 A1 discloses a method for synchronizing beacon transmissions to an alternating current power line waveform at a coordinator station.

U.S. Patent No. 8,819,161 B1 discloses auto-synchronization and time-of-day synchronization of master-slave physical layer devices.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117